              Case 1:20-cv-00515-GSA Document 19 Filed 12/29/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                               EASTERN DISTRICT OF CALIFORNIA
 3
                                                      ) Case No.: 1:20-cv-00515-GSA
 4                                                    )
      CHRISTY RAMIREZ,
                                                      ) STIPULATION AND ORDER FOR A FIRST
 5                                                    ) EXTENSION OF TIME
                                                      )
 6                  Plaintiff,                        )
                                                      )
 7         v.                                         )
                                                      )
 8   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
 9                                                    )
10                  Defendant.

11
12          IT IS HEREBY STIPULATED, by and between the parties, through their respective

13   counsel of record, that the time for responding to Plaintiff’s Motion for Summary Judgment be

14   extended from January 6, 2021 to February 5, 2021. This is Defendant’s first request for an

15   extension of time to respond to Plaintiff’s motion. Defendant respectfully requests this

16   additional time because of the holiday season and Defendant’s counsel has a higher than normal

17   workload, including two other district court briefs due January 6, 2021

18          The parties further stipulate that the Court’s Scheduling Order shall be modified

19   accordingly.

20      •   Defendant shall serve and file a responsive brief on or before February 5, 2021; and
21      •   Plaintiff may serve and file a reply within 15 days of service of defendant's responsive
22          brief (on or before February 20, 2021).
23
24                                                Respectfully submitted,

25   Dated: December 23, 2020                     /s/ Dolly Marlo Trompeter*
                                                  (*as authorized via e-mail on 12/23/20)
26                                                DOLLY MARLO TROMPETER
27                                                Attorney for Plaintiff

28


                                                  1
             Case 1:20-cv-00515-GSA Document 19 Filed 12/29/20 Page 2 of 2


     Dated: December 23, 2020           McGREGOR W. SCOTT
 1
                                        United States Attorney
 2                                      DEBORAH LEE STACHEL
                                        Acting Regional Chief Counsel, Region IX
 3                                      Social Security Administration
 4
                                  By:   /s/ Marcelo Illarmo
 5                                      MARCELO ILLARMO
                                        Special Assistant United States Attorney
 6
 7                                      Attorneys for Defendant

 8
 9
                                        ORDER
10
11
12
     IT IS SO ORDERED.
13
        Dated:   December 29, 2020                     /s/ Gary S. Austin
14
                                            UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        2
